DETAILED ACTION
This action is in response to the arguments and remarks filed 04/07/2022 in which claim 1 has been amended, claims 10, 13, 16-17, 20, 23-25 have been canceled, and claims 1-9, 11-12, 14-15, 18-19 and 21-22 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered and they are persuasive with regard to the previous combination of references as they would apply to the amended claims, but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current action and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims. 
Other References of Note
References of note but not currently relied upon in a rejection:
Hang Dong, Liguang Wu, Lin Zhang, Huanlin Chen, Congjie Gao, Clay nanosheets as charged filler materials for high-performance and fouling-resistant thin film nanocomposite membranes, Journal of Membrane Science, Volume 494, 2015, Pages 92-103. 
Discloses nanoclay particles added to interfacial polyamide membranes as filler, added in the organic solution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 11, 14-15, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0083925 A1 (hereinafter “Stafford”) in view of US 2014/0319706 A1 (hereinafter “Huizing”) and Patro TU, Wagner HD. Layer-by-layer assembled PVA/Laponite multilayer free-standing films and their mechanical and thermal properties. Nanotechnology. 2011 Nov 11; 22(45):455706. (hereinafter “Patro”) and Chun-Hui Zhou, Preparation and functionality of clay-containing films, J. Mater. Chem., 2011,21, 15132-15153 (hereinafter “Zhou”).
Regarding Claims 1 and 14 Stafford discloses a composition and its method of preparation comprising. 
 method of preparing a composition comprising: 
obtaining a support layer (i.e. substrate); 
coating a polymer (porous PVA) on the substrate to form a base layer/mid-layer on the substrate; 
forming an outer layer (highly cross-linked polyamide layers) on the mid-layer, 
wherein the outer layer comprises one or more bi-layers of formed by exposing an acid chloride and diamine to the mid-layer to form the polyamide bilayers in a molecular layer-by-layer assembly ([0033]-[0044]).
Stafford does not disclose (1) the support layer is a nanofibrous mat, matrix, scaffold, weave, or combination thereof or (2) wherein the outer layer consists of three to six trilayers, wherein each trilayer comprises a polyamide bilayer and clay nanoparticles, wherein the trilayer is formed by exposing an acid chloride and diamine to the mid-layer to form the polyamide bilayer and reacting the bilayer with the clay nanoparticles in a molecular layer-by-layer assembly, wherein the trilayers grow exponentially to provide an outer layer thickness of between about 200 nm and about 4000 nm  
However, with regard to the support layer, Huizing discloses a membrane wherein the nanofiber layer is coated with a polyvinyl alcohol layer, where the nanofiber layer is used as a support layer which provides very low resistance while providing support to the selective/PVA layer  ([0112], [0075]-[0080]). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Stafford by substituting for the substrate/support layer the nanofibrous layer as disclosed by Huizing in order to provide very low resistance while providing support to the selective/PVA layer (Huizing [0112], [0075]-[0080]). 
With regard to a trilayer, Patro discloses PVA/laponite LBL multilayer free-standing films assembled by layer-by-layer deposition (Abstract) where successive layers of polyvinyl alcohol (PVA) and laponite are deposited via immersion in PVA solution and then laponite solution (2.2. LBL methodology) and found that the PVA/laponite LBL films “show significantly higher tensile strength, modulus and toughness and also display a remarkable improvement in thermal properties compared to pure PVA and conventional nanocomposites” (Abstract, Conclusions).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Stafford in view of Huizing by additionally incorporating laponite particles in between the layers of formed polymer (i.e. the polyamide bilayers) as disclosed by Patro in order to improve tensile strength, modulus and toughness and thermal properties. Where specifically it is seen as obvious to add the laponite on top of/after forming a polyamide bilayer, since the claimed polyamide bilayer and that of Stafford is one layer of interfacially formed polyamide and thus equivalent to the single deposited PVA layer of Patro.
With regard to the number of trilayers, Patro additionally discloses forming 1-10 bilayers (Fig. 2), and therefore it would have been obvious to use 1-10 trilayers in the combined invention as they are equivalent to a bilayer in Patro and this involves using a known number of laponite/polymer layers in a similar polymer/laponite composite. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Patro’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Stafford in view of Huizing and Patro does not specifically disclose that the trilayers grow exponentially to provide an outer layer thickness of between about 200 nm and about 4000 nm.
However, since the composition is the same as the composition recited in claim 1 and is produced in a combined process that is substantially identical to that claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the composition as disclosed by Stafford in view of Huizing and Patro inherently has the same properties as the composition recited in claim 1.  Specifically, it is asserted that the trilayers grow exponentially to provide an outer layer thickness of between about 200 nm and about 4000 nm. See MPEP 2112.01.
Additionally/alternatively, Zhou discloses a review of clay particle/polymer films, including those made by LBL deposition, and discloses various thickness of the layers (see Tables 1-2), and multiple ways of adjusting layer thickness to achieve desired film properties including: 

"the thickness of the clay film can be controlled by the viscosity of the clay suspension, the speed rate of the spin-coating procedure, and the number of spinnings”, Sec. 3.;
“thickness of the resultant LbL films may depend on molecular weight,101 temperature,102,103 counterions104,105 and ionic strength106 of the precursors and functional species, as well as pH103,107,108 and deposition time.109”, Sec. 4.;
“the thickness of the bilayer depended on clay particle size and PDDA concentration”, Sec. 4.1.;
“the effect of the pH of the cationic clay suspension and polyelectrolyte solution is remarkable and can be used to control clay-containing LbL film growth” , Sec. 4.1.;
Thus the film thickness, total and per layer(s), is a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).
With regard specifically to growing exponentially, Zhou also discloses “[t]he majority of LbL processes with clay and polyelectrolyte underwent linear growth (l-LbL), but Podsiadlo et al. found the LbL system with MMT, PEI and PAA exhibited an exponential LbL (e-LbL) growth pattern which was once considered only to occur in purely polymeric or organic precursors” , Sec. 4.1. and therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of preparing the composition of Stafford in view of Huizing and Patro by controlling the deposition process to achieve exponential growth of the trilayers as disclosed by Zhou in order to provide quicker growth of thick membranes. 
Regarding Claim 2 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 1, wherein the coating step is spin-coating; Stafford [0038].
Regarding Claim 3 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 1, wherein the obtaining step is performed by electrospinning an electrospinning spin dope solution comprising an electrospun polymer and/or oligomer in a concentration of 10 wt.% of a polymer and/or oligomer; Huizing [0115]. 
Regarding Claim 4 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 3, wherein the electrospun polymer and/or oligomer comprises cellulose acetates, cellulose, polyacrylonitrile, polyvinyl alcohol, polysulphone, polyethersulfone, Huizing [0068]. 
Regarding Claim 6-7 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 2, wherein the coating step is performed by spin coating step (Stafford [0038]), the spin coating polymer is polyvinyl alcohol; Stafford [0039], but Stafford is silent to the concentration of the spin dope; the speed or duration of the spin coating or the details of the crosslinking. 
However the concentration of the spin dope and the speed or duration of the spin coating are obvious result effective variable(s) because changing it/them will clearly affect the type of product obtained and would necessarily have to be determined in order to practice the invention.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate concentration of the spin dope and the speed or duration of the spin coating, including those within the scope of the present claims, so as to produce desired coating properties such as thickness.
Regarding Claim 9 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 1, wherein the clay nanoparticles are laponite (Patro Title, Abstract, 2.2. LBL methodology).
Regarding Claim 11 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 9, wherein the acid chloride is exposed to the mid-layer for a time of 10 seconds; Stafford [0040], and wherein the diamine is exposed to the mid-layer for a time of 10 seconds; Stafford [0043].
Regarding Claim 15 Stafford in view of Huizing, Patro and Zhou discloses the composition of claim 14, wherein the composition is a filtration membrane (Stafford [0021], [0037]); and wherein the support layer has a porosity of greater than 90% (Huizing Tables 1 and 2), wherein the nanofibrous mat comprises nanofibers having a diameter of between about 10 nm and about 1000 nm (Huizing [0055]); and wherein the mid-layer has a thickness of less than 1 micron and which effects the properties of the membrane and is known to adjust and optimize; (Huizing [0022]-[0023], [0076], [0103]). This range overlaps the range claimed, overlapping ranges are prima facie evidence of obviousness; see MPEP 2144.05(I). 
Regarding Claim 18-19, 21 Stafford in view of Huizing, Patro and Zhou discloses a filtration system comprising the composition of claim 14; wherein the membranes are disclosed to be used a reverse osmosis and nanofiltration for treatment of sea water, brackish water, industrial wastewater and grey water (Stafford [0021]), and thus would have been obvious to use in an apparatus in order to filter sea water, brackish water, industrial wastewater and grey water, i.e. which will necessarily comprise one or more gas and/or liquid handling apparatuses, wherein the filtration membrane is contained within at least one gas and/or liquid handling apparatus and comprise at least an inlet. 
Regarding Claim 22 Stafford in view of Huizing, Patro and Zhou discloses the filtration system of claim 21, and with regard to proving multiple gas and/or liquid handling apparatuses in parallel and/or series, this would involve mere duplication of the disclosed apparatus, where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 

Claims 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Huizing, Patro and Zhou and further in view of and US 8,231,013 (hereinafter “Chu”).
Regarding Claims 5 and 8 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 1, wherein the coating PVA layer may be cross-linked (Huizing [0101]), but the details are not provided. 
However Chu discloses a similar interfacial polyamide layer formed on a nanofibrous support which additionally comprises a nanoparticulate filler including nanoclays (C10/L62-C11/L15), and further discloses crosslinking PVA wherein the cross linker may be glutaraldehyde; i.e. in situ polymerization; [0048].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Stafford in view of Huizing, Patro and Zhou by including the cross linker, crosslinking by in situ polymerization and using the concentration of cross linker as disclosed by Chu because this involves the use of known PVA crosslinking agent to successfully crosslink PVA. 
Regarding Claim 12 Stafford in view of Huizing, Patro and Zhou discloses the method of claim 9, but does not disclose the concentration of the acid chloride is in a solution or the diamine is in a solution.
However Chu discloses forming a polyamide layer via similar acid chloride and diamine solutions wherein the acid chloride is in a solution having a concentration of 0.1 wt% (Chu C21/L17-19); wherein the diamine is in a solution having a concentration of 1 wt% (Chu C21/L10-12). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Stafford in view of Huizing, Patro and Zhou by using the acid chloride is in a solution having a concentration of 0.1 wt% and the diamine is in a solution having a concentration of 1 wt% as disclosed by Chu because this involves the use of known polyamide layer solution forming concentrations to form a polyamide layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J MCCULLOUGH/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773